60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Fidel Baca DE LA GARZA, Defendant-Appellant.
No. 94-10561.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Fidel De La Garza appeals his sentence under the Sentencing Guidelines for his guilty plea conviction of unlawful reentry into the United States after deportation following an aggravated felony, in violation of 8 U.S.C. Sec. 1326.  De La Garza contends that drug trafficking offenses are not "aggravated felonies," as defined by 8 U.S.C. Sec. 1101(a)(43), unless a sentence of at least five years was imposed.  De La Garza concedes that his contention was rejected by this court in United States v. Arzate-Nunez, 18 F.3d 730 (9th Cir. 1994), but urges the court to reconsider its decision.1


3
One three judge panel of this court cannot overrule the decision of a prior panel.  Accordingly, we are bound by our holding in Arzate-Nunez.  United States v. Gay, 967 F.2d 322, 327 (9th Cir.), cert. denied, 113 S. Ct. 359 (1992).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3. without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


1
 This court declined to consider De La Garza's appeal initially en banc